USCA11 Case: 20-13124     Date Filed: 03/01/2021      Page: 1 of 8



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-13124
                          Non-Argument Calendar
                        ________________________

                         Agency No. A209-238-182

SILVIA MARIBEL UCEDA-ALVARES,
MARIA GUADALUPE UCEDA-ALVARES,

                                                                        Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.
                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                               (March 1, 2021)


Before ROSENBAUM, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

     Silvia Maribel Uceda-Alvares, on behalf of herself and her minor daughter,

Maria Guadalupe Uceda-Alvares, seeks review of the Board of Immigration
          USCA11 Case: 20-13124      Date Filed: 03/01/2021   Page: 2 of 8



Appeals’s (“BIA”) order denying her motion to terminate her removal proceedings.

On appeal, Uceda-Alvares argues that, based on the Supreme Court’s decision in

Pereira v. Sessions, 585 U.S. ___, 138 S. Ct. 2105 (2018), the immigration judge

(“IJ”) lacked jurisdiction over her removal proceedings because the notice to appear

that was served on her lacked information—the time and date of her initial removal

hearing—required by statute. Because Uceda-Alvares’s challenge is foreclosed by

our decision in Perez-Sanchez v. United States Attorney General, 935 F.3d 1148

(11th Cir. 2019), we deny her petition for review.

                                         I.

      Soon after Uceda-Alvares, a native and citizen of El Salvador, entered the

United States with her daughter on July 6, 2016, the government issued her a notice

to appear (“NTA”) charging that she was removable as an unauthorized immigrant.

The NTA ordered Uceda-Alvares to appear for a removal hearing before an IJ in

Miami, Florida, but it failed to specify the date or time of the hearing. Several

months later, Uceda-Alvares received a notice of hearing containing this

information.

      Uceda-Alvares appeared for the initial hearing with counsel, admitted the

allegations in the NTA, and conceded removability. She later filed applications for

asylum and withholding of removal.




                                         2
          USCA11 Case: 20-13124      Date Filed: 03/01/2021   Page: 3 of 8



      Instead of proceeding on these applications for relief at the merits hearing in

July 2018, Uceda-Alvares’s counsel moved to terminate her removal proceedings on

the ground that the NTA was defective under the Supreme Court’s decision in

Pereira. The IJ denied the motion, stating that Pereira did not require termination

due to a defective NTA.      Counsel then moved to withdraw Uceda-Alvares’s

applications for relief without prejudice.    After cautioning counsel about the

consequences of withdrawal, the IJ permitted withdrawal of the applications and

ordered Uceda-Alvares and her minor daughter removed to El Salvador.

      Uceda-Alvares appealed to the BIA, asserting that there was “only one issue

presented for review, and that is whether or not the Immigration Judge lacks

jurisdiction to proceed with the hearing in removal proceedings.” She maintained

that the initial NTA was defective under Pereira and could not be remedied by a

later notice of hearing, so “there is nothing to which the Court’s jurisdiction can

attach and the case needs to be dismissed.”

      The BIA dismissed Uceda-Alvares’s appeal. The BIA observed that Pereira

addressed the issue of whether an NTA that does not designate a specific time and

place of removal proceedings triggers the “stop-time” rule for purposes of

cancellation of removal under 8 U.S.C. § 1229b(b). The BIA explained that its

subsequent decision in Matter of Bermudez-Cota, 27 I. & N. Dec. 441 (BIA 2018),

clarified that an NTA that does not specify the time and place of an initial removal


                                         3
          USCA11 Case: 20-13124       Date Filed: 03/01/2021    Page: 4 of 8



hearing nonetheless vests an IJ with jurisdiction so long as a notice of hearing

specifying this information is later sent to the noncitizen. And it noted that our

decision in Perez-Sanchez agreed with Matter of Bermudez-Cota that the time-and-

place requirement was not a jurisdictional rule. Accordingly, the BIA concluded

that the IJ had jurisdiction over Uceda-Alvares’s proceedings because she received

notices that included the date, time, and location of her removal hearings after

service of her NTA, and she attended those hearings.

                                          II.

      Uceda-Alvares, on behalf of herself and her minor daughter, now petitions

this Court for review of the BIA decision. She maintains that an NTA that fails to

include the date or time of the removal hearing does not comply with the relevant

statute, cannot be cured by a later notice of hearing containing the missing

information, and does not vest the IJ with “authority to proceed with the removal

proceedings.” While she phrases her argument primarily in terms of the agency’s

jurisdiction, she suggests that the “issue is not about the label ‘jurisdiction’, it is

about complying with the specific requirements of the statute.”

      We review the BIA’s legal determinations and interpretations of law or

statutes de novo. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016).

We review our own subject-matter jurisdiction de novo, and we lack jurisdiction to

consider a claim raised in a petition for review “unless the petitioner has exhausted


                                          4
          USCA11 Case: 20-13124       Date Filed: 03/01/2021   Page: 5 of 8



[her] administrative remedies with respect thereto.” Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

      Here, Uceda-Alvares’s jurisdictional argument is foreclosed by our decision

in Perez-Sanchez.      And while she attempts to broaden her challenge beyond

jurisdiction on appeal, she failed to exhaust that broader challenge by raising it

before the BIA when she had the opportunity to do so.

      The initiation of removal proceedings is governed by 8 U.S.C. § 1229, which

provides that noncitizens “shall be given” written notice, referred to as a “notice to

appear” or NTA, specifying various information, including the nature of the

proceedings, the charges, and “[t]he time and place at which the proceedings will be

held.” 8 U.S.C. § 1229(a)(1). “The statute thus clearly requires that an NTA include

the time and place of a noncitizen’s removal proceedings.” Perez-Sanchez, 935 F.3d

at 1153. Accordingly, Uceda-Alvares’s “NTA was unquestionably deficient under

the statute—although [her] NTA listed the location, it left off both the time and date

of the hearing.” Id.

      Moreover, we have rejected Matter of Bermudez-Cota’s interpretation that

“an NTA under section 1229(a) is not deficient so long as a subsequent notice of

hearing is later sent and specifies the time and location of the removal hearing.” Id.

In Perez-Sanchez, we explained that this interpretation was foreclosed by the

Supreme Court’s decision in Pereira, which “held an NTA that fails to specify the


                                          5
          USCA11 Case: 20-13124       Date Filed: 03/01/2021    Page: 6 of 8



time and place of removal proceedings is defective” and was “not ‘some trivial,

ministerial defect’ that could be cured later.” Id. at 1153–54 (quoting Pereira, 138

S. Ct. at 2116). Rather, in the Supreme Court’s view, the failure to include the time

and place of removal proceedings “deprive[d] the notice to appear of its essential

character.” Pereira, 138 S. Ct. at 2116–17. In Pereira, therefore, the Court held

that a putative NTA that does not specify either the time or place of the removal

proceedings does not trigger the “stop-time” rule, 8 U.S.C. § 1229b(d)(1)(A), and

thus does not end the alien’s continuous physical presence in the United States for

purposes of cancellation of removal eligibility. Id. at 2110.

      However, the fact that her NTA is deficient “does not mean the agency lacked

jurisdiction over [Uceda-Alvares’s] case.” Perez-Sanchez, 935 F.3d at 1154. In

Perez-Sanchez, we explained that § 1229a(a)(1) “empower[s] IJs to ‘conduct

proceedings for deciding the inadmissibility or deportability of an alien.’” Id. at

1156 (quoting 8 U.S.C. § 1229a(a)(1)).          “This broad grant of authority,” we

continued, “is not limited in any way by the filing or service of an NTA.” Id. Rather,

“section 1229(a), states, at most, that removal proceedings are initiated upon the

service of an NTA to a noncitizen.”           Id.   In short, § 1229’s time-and-place

requirement does not create a “jurisdictional rule.” Id. at 1154.

      Nor is a jurisdictional rule created by 8 C.F.R. § 1003.14, “a regulation that

purportedly sets forth the agency’s jurisdiction over removal proceedings,” because


                                          6
          USCA11 Case: 20-13124        Date Filed: 03/01/2021    Page: 7 of 8



Congress alone controls an agency’s jurisdiction. Id. at 1154–55; see 8 C.F.R.

§ 1003.14 (“Jurisdiction vests, and proceedings before an Immigration Judge

commence, when a charging document is filed with the Immigration Court by the

Service.”); 8 C.F.R. § 1003.13 (stating that, for proceedings begun after April 1,

1997, a “charging document” includes an NTA). Instead, § 1003.14 “sets forth a

claim processing rule.” Perez-Sanchez, 935 F.3d at 1157.

      For these reasons, Uceda-Alvares’s “Pereira challenge must fail.”              Id.

“Because neither 8 U.S.C. § 1229(a) nor 8 C.F.R. § 1003.14 speaks to jurisdiction,

the IJ and the BIA properly exercised jurisdiction over [her] removal hearing based

on the authority conferred upon them by 8 U.S.C. § 1229a(a)(1),” notwithstanding

the defective NTA. Id.

      “To the extent [Uceda-Alvares] argues [s]he is nonetheless entitled to a

remand because [her] NTA violated the agency’s claim-processing rules, we dismiss

this part of [her] petition for lack of jurisdiction because [s]he failed to exhaust the

claim before the agency.” Id. In particular, the “only” argument she presented to

the BIA was that the IJ lacked jurisdiction, even though Perez-Sanchez was issued

several months before she filed her appellate brief to the BIA. Given rules requiring

administrative exhaustion, see Amaya-Artunduaga, 463 F.3d at 1250, that is the only

argument we have jurisdiction to address. Because that sole argument is foreclosed

by Perez-Sanchez, we must deny the petition for review.


                                           7
  USCA11 Case: 20-13124   Date Filed: 03/01/2021   Page: 8 of 8



PETITION DENIED.




                              8